Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Graves (US 4583864).
With regard to claim 1 Graves discloses a display mechanism for a watch, said display mechanism comprising at least:
at least one indicator member (28) being mounted to rotate about a first axis of rotation via a first part (25, 32, 29), and being configured to move relative to a dial (11) so as to indicate a first piece of information (figures 1, 3); said at least one indicator member being mounted to rotate about a second axis of rotation intersecting said first axis of rotation (figures 1, 3) and extending longitudinally along said at least one indicator member and comprising at least one rotary element mounted to rotate about said second axis of rotation via a second part so as to indicate at least one second piece of information (figures 1, 3; claim 1);
at least one drive member assembly comprising at least one first drive member and at least one second drive member, said at least one second drive member being arranged on or in said at least one rotary element, and being driven by said at least one first drive member (12, 13, 14 figure 1);
said at least one first drive member being configured to cooperate with said at least one second drive member in such a way as to drive said at least one rotary element in a rotational movement via said at least one second drive member (figure 1),
when said at least one indicator member is rotatable about said first axis of rotation (figures 1, 3)
and/or
when said at least one drive member is rotatable about said first axis of rotation (figures 1, 3),
wherein:
said at least one indicator member is a second hand, a minute hand or an hour hand (claim 1; column 2 lines 30-49).

With regard to claim 2 Graves discloses the display mechanism according to claim 1, wherein said at least one first drive member is respectively integral with said dial, the second hand, the minute hand or the hour hand (21 figure 1).

With regard to claim 3 Graves discloses the display mechanism according to claim 1, wherein said first part is a barrel (32) and/or said second part is the second axis of rotation (38) and extends longitudinally along said at least one indicator member (figure 4).

With regard to claim 4 Graves discloses the display mechanism according to claim 1, wherein said at least one drive member assembly is at least one gear assembly (21, 30) comprising at least one first gear member and at least one second gear member (21, 30), at least one micro-bearing assembly comprising at least one first micro-bearing and at least one second micro-bearing, and/or at least one bearing assembly comprising at least one first bearing and at least one second bearing (figures 1, 4).

With regard to claim 6 Graves discloses the display mechanism according to claim 1, wherein said second axis of rotation is coplanar with said dial and said first axis of rotation is in a different plane from said second axis of rotation (figures 1, 3).

With regard to claim 7 Graves discloses the display mechanism according to claim 1, wherein said at least one drive member assembly comprises a universal joint and at least one third drive member (figures 1, 3); said at least one third drive member (14 or 30) being arranged at the end of said rotary element so as to drive said second hand, said minute hand or said hour hand about the first axis of rotation (figures 1, 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graves (US 4583864) in view of Ritchie (US 4693613).
With regard to claim 5 (depends from claim 1) Graves does not disclose the claimed: said at least one rotary element is a counterweight of a second hand, a counterweight of a minute hand or a counterweight of an hour hand and wherein said at least one indicator member is said second hand, said minute hand or said hour hand.
Ritchie teaches a counterweight 58 located in the rotational part of the hand structure to balance the weight of the hand relative to the pivot – figure 6.  At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Grave’s system with at a counterweight of a second hand, a counterweight of a minute hand or a counterweight of an hour hand and wherein said at least one indicator member is said second hand, said minute hand or said hour hand, as taught by Ritchie. The reason for doing so would have been to counterbalance the weight of the hour minute second hands relative to the pivot, as taught by Ritchie. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





8-15-22
/SEAN KAYES/Primary Examiner, Art Unit 2844